Matter of Moorer v Sher (2020 NY Slip Op 04949)





Matter of Moorer v Sher


2020 NY Slip Op 04949


Decided on September 16, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
LEONARD B. AUSTIN
ANGELA G. IANNACCI
PAUL WOOTEN, JJ.


2020-01870

[*1]In the Matter of Charles Deron Moorer, petitioner,
vDenise L. Sher, etc., respondent.


Charles D. Moorer, named herein as Charles Deron Moorer, Hempstead, NY, petitioner pro se.
Letitia James, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of prohibition to prohibit the respondent, Denise L. Sher, an Acting Justice of the Supreme Court, Nassau County, from proceeding in an action entitled Moorer v County of Nassau , pending in the Supreme Court, Nassau County, under Index No. 1597/17, and application by the petitioner to waive the filing fee imposed by CPLR 8022(b).
ORDERED that the application is granted; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought.
SCHEINKMAN, P.J., AUSTIN, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court